DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment file on June 2nd 2022 has been entered. Claims 3, 5, 7, 8, 12, 14, 16 and 17 stand amended and claims 1, 2, 10 and 11 are cancelled. Claims 3 – 9 and 12 – 18 are currently pending. 

EXAMINER’S AMENDMENT

3.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
             Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, Kisuk Lee  (Reg. No. 66,861) on June 13th 2022. The amendment filed on June 2nd 2022 has been considered and entered. The instant examiner’s amendment is directed to said entered amendment.




The application has been amended as follows:

IN THE CLAIMS 

Replace the following claims: 

Claim 3. (Currently Amended) An apparatus for constructing Aho-Corasick automata, comprising: a concatenative normal form transforming unit configured to receive a regular expression that is expressed using an operator including a concatenation and an alternation and transform the regular expression into concatenative normal forms, wherein each concatenative normal form is defined as a form in which character alternations are connected by concatenation; a trie generating unit configured to generate a trie from the concatenative normal forms by updating states and transitions of the trie, wherein each transition corresponds to a character set, while processing each concatenative normal form in order; and a failure link creating unit configured to create a failure link for each state of the trie by using a character set corresponding to each transition of the trie, wherein a process of processing one concatenative normal form by the trie generating unit is a process of updating the states and transitions of the trie by applying a character alternation constituting the concatenative normal form to a previously generated trie, Page 2 of 15Application No. 17/134,624 Attorney Docket No. 15138-000180-US Response to Office Action dated 3 March 2022 th alternation [[(]]let a corresponding character set be Li[[)]] of the concatenative normal form to states located at an ith depth of the previously generated trie, and in the process A, where a jth transition from the states is t, a character set corresponding to the transition t is Cj, and a target state of the transition t is d, in a case where there is an intersection of the character set Li and the character set Cj and the character set Li includes all characters belonging to the character set Cj, when there is an alternation following the ith alternation, process A of applying the alternation to the state d is recursively performed and characters belonging to the character set Cj are removed from the character set Li.

Claim 5. (Currently amended) An apparatus for constructing Aho-Corasick automata, comprising: a concatenative normal form transforming unit configured to receive a regular expression that is expressed using an operator including a concatenation Page 3 of 15Application No. 17/134,624 Attorney Docket No. 15138-000180-US Response to Office Action dated 3 March 2022 and an alternation and transform the reqular expression into concatenative normal forms, wherein each concatenative normal form is defined as a form in which character alternations are connected by concatenation; a trie qeneratinq unit confiqured to qenerate a trie from the concatenative normal forms by updatinq states and transitions of the trie, wherein each transition corresponds to a character set, while processinq each concatenative normal form in order; and a failure link creatinq unit confiqured to create a failure link for each state of the trie by usinq a character set correspondinq to each transition of the trie, wherein a process of processinq one concatenative normal form by the trie qeneratinq unit is a process of updatinq the states and transitions of the trie by applyinc a character alternation constitutinq the concatenative normal form to a previously qenerated trie, th alternation [[(]]let a corresponding character set be Li[[)]] of the concatenative normal form to state s located at an ith depth of the previously generated trie, and in the process A, where a jth transition from the state s is t, a character set corresponding to the transition t is Cj, and a target state of the transition t is d, in a case where there is an intersection of the character set Li and the character set Cj and there are characters that do not belong to the character set Li but belongs only to the character set Cj, characters belonging to the character set Li are excluded from the character set that corresponds to the transition t, a subtree with the state d as a root Page 4 of 15Application No. 17/134,624 Attorney Docket No. 15138-000180-US Response to Office Action dated 3 March 2022 state is duplicated, and a new transition to the duplicated subtree is added to the state s according to the intersection of the character sets Li and Cj, and when there is an alternation following the ith alternation, process A of applying the alternation to the root state of the duplicated subtree is recursively performed and characters belonging to the character set Cj are removed from the character set Li.

Claim 8. (Currently amended) An apparatus for constructing Aho-Corasick automata, comprising: a concatenative normal form transforming unit configured to receive a regular expression that is expressed using an operator including a concatenation and an alternation and transform the regular expression into concatenative normal forms, wherein each concatenative normal form is defined as a form in which character alternations are connected by concatenation; a trie generating unit configured to generate a trie from the concatenative normal forms by updating states and transitions of the trie, wherein each Page 6 of 15Application No. 17/134,624 Attorney Docket No. 15138-000180-US Response to Office Action dated 3 March 2022 transition corresponds to a character set, while processinq each concatenative normal form in order; and a failure link creatinq unit confiqured to create a failure link for each state of the trie by usinq a character set correspondinq to each transition of the trie, variable C, connecting a failure link of a root state of the duplicated subtree to state q, and removing characters belonging to the character set B from the variable C, where the character set B corresponds to transition u from state p to the next state and the state q is a state that the transition u goes to.

Claim 12. (Currently amended) A method of constructing Aho-Corasick automata, comprising: receiving a regular expression that is expressed using an operator including a concatenation and an alternation and transforming the regular expression into concatenative normal forms, wherein each concatenative normal form is defined as a form in which character alternations are connected by concatenation; generating a trie from the concatenative normal forms by updating states and transitions of the trie, wherein each transition corresponds to a character set, while processing each concatenative normal form in order; and creating a failure link for each state of the trie by using a character set corresponding to each transition of the trie, wherein in the generating of the trie, a process of processing one concatenative normal form by the trie generating unit is a process of updating the states and transitions of the trie by applying a character alternation constituting the concatenative normal form to a previously generated trie, th alternation [[(]]let a corresponding character set be Li[[)]] of the concatenative normal form to states located at an ith depth of the previously generated trie, and in the process A, where a jth transition from the states is t, a character set corresponding to the Page 8 of 15Application No. 17/134,624 Attorney Docket No. 15138-000180-US Response to Office Action dated 3 March 2022 transition t is Cj, and a target state of the transition t is d, in a case where there is an intersection of the character set Li and the character set Cj and the character set Li includes all characters belonging to the character set Cj, when there is an alternation following the ith alternation, process A of applying the alternation to the state d is recursively performed and characters belonging to the character set Cj are removed from the character set Li.

Claim 14. (Currently amended)  A method of constructing Aho-Corasick automata, comprising: receiving a regular expression that is expressed using an operator including a concatenation and an alternation and transforming the regular expression into concatenative normal forms, wherein each concatenative normal form is defined as a form in which character alternations are connected by concatenation; Page 9 of 15Application No. 17/134,624 Attorney Docket No. 15138-000180-US Response to Office Action dated 3 March 2022 qeneratinq a trie from the concatenative normal forms by updatinq states and transitions of the trie, wherein each transition corresponds to a character set, while processinq each concatenative normal form in order; and creating a failure link for each state of the trie by using a character set correspondinq to each transition of the trie, wherein in the generating of the trie, a process of processing one concatenative normal form by the trie generating unit is a process of updating the states and transitions of the trie by applying a character alternation constituting the concatenative normal form to a previously generated trie, th alternation [[(]]let a corresponding character set be Li[[)]] of the concatenative normal form to states located at an ith depth of the previously generated trie, and in the process A, where a jth transition from the states is t, a character set corresponding to the transition t is Cj, and a target state of the transition t is d, in a case where there is an intersection of the character set Li and the character set Cj and there are characters that do not belong to the character set Li but belongs only to the character set Cj, characters belonging to the character set Li are excluded from the character set that corresponds to the transition t, a subtree with the state d as a root state is duplicated, and a new transition to the duplicated subtree is added to the state s according to the intersection of the character sets Li and Cj, and when there is an alternation following the ith alternation, process A of applying the alternation to the root Page 10 of 15Application No. 17/134,624 Attorney Docket No. 15138-000180-US Response to Office Action dated 3 March 2022 state of the duplicated subtree is recursively performed and characters belonging to the character set Cj are removed from the character set Li.

Claim 17. (Currently amended) A method of constructing Aho-Corasick automata, comprisinq: receivinq a reqular expression that is expressed usinq an operator including a concatenation and an alternation and transforming the regular expression into concatenative normal forms, wherein each concatenative normal form is defined as a form in which character alternations are connected by concatenation; generating a trie from the concatenative normal forms by updating states and transitions of the trie, wherein each transition corresponds to a character set, while processing each concatenative normal form in order; and creating a failure link for each state of the trie by using a character set corresponding to each transition of the trie, 
Allowable Subject Matter
4.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, "An apparatus for constructing Aho-Corasick automata, comprising: a concatenative normal form transforming unit configured to receive a regular expression that is expressed using an operator including a concatenation and an alternation and transform the regular expression into concatenative normal forms, wherein each concatenative normal form is defined as a form in which character alternations are connected by concatenation; a trie generating unit configured to generate a trie from the concatenative normal forms by updating states and transitions of the trie, wherein each transition corresponds to a character set, while processing each concatenative normal form in order; and a failure link creating unit configured to create a failure link for each state of the trie by using a character set corresponding to each transition of the trie, wherein a process of processing one concatenative normal form by the trie generating unit is a process of updating the states and transitions of the trie by applying a character alternation constituting the concatenative normal form to a previously generated trie, Page 2 of 15Application No. 17/134,624 Attorney Docket No. 15138-000180-US Response to Office Action dated 3 March 2022  wherein the process of processing the one concatenative normal form comprises a process hereinafter referred to as a process A of applying an ith alternation let a corresponding character set be Li of the concatenative normal form to states located at an ith depth of the previously generated trie, and in the process A, where a jth transition from the states is t, a character set corresponding to the transition t is Cj, and a target state of the transition t is d, in a case where there is an intersection of the character set Li and the character set Cj and the character set Li includes all characters belonging to the character set Cj, when there is an alternation following the ith alternation, process A of applying the alternation to the state d is recursively performed and characters belonging to the character set Cj are removed from the character set Li.” The closest prior art of record Neil Duxbury  (United States Patent Publication Number 20070282835), hereinafter referred to as Duxbury teaches, “an apparatus for constructing Aho-Corasick automata comprising: a concatenative normal form transforming unit configured to receive a regular expression that is expressed using an operator including a concatenation and alternation and transform the regular expression into concatenative normal forms where each concatenative normal form is defined as a form in which character alternation are connected by concatenation; a trie generating unit configure to generate a trie from the concatenative normal forms by updating states and transitions of the trie wherein each transition correspond to a character set in order; and a failure link creating unit configured to create a failure link for each state of the trie by dins a character set corresponding  to each transition of the trie.“
As such the combined features as amended and recited in independent claim 3 and similarly stated in independent claims 5, 8, 12, 14, 16 and 17 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 3 – 9 and 12 - 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

6. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166